DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 5 February 2021 for the application filed 29 June 2018 which claims priority to GB1710385 filed 29 June 2017 and GB1718997 filed 16 November 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 2016/00244143).
- Regarding Claim 1. Foster discloses a structural assembly for an airfoil structure (104, fig. 1-3, 6-8) comprising: 

    PNG
    media_image1.png
    359
    575
    media_image1.png
    Greyscale
at least one connection member (232) configured to connect a leading-edge member, or a trailing-edge member (204, “can also be applied to leading or trailing edge attachments where removable panels are provided” [0053]; fig. 6 illustrates that the spar web and leading/trailing edge member are connected to the connection member), of an airfoil structure (104) to a torsion-box member (illustrated by fig. 2), the torsion-box member (illustrated by fig. 2) comprising a spar web (128/212a) and an upper cover panel 
at least one corresponding support (134a/210a) wherein the support is configured to be attachable to the connection member (232, fig. 6-8 illustrate the attachment) and further configured to be attachable to at least one system element (see annotated fig. 6, as is known in the art, holes within the ribs of a nose portion of an aircraft wing are configured to be attachable to at least one system element, such as an ECS or electrical harness raceway, for further clarification of the record as to the commonality of the use of the nose of a wing rib for use with system elements, please see NPL “Aircraft Wing Build Philophy Change through System Pre-Equipping of Major Components” Figure 4, published September 2016).
- Regarding Claim 2. Foster discloses the structural assembly according to claim 1, wherein at least one end of at least one connection member (232) is configured to connect the leading-edge member or the trailing-edge member (204) or the torsion-box member (illustrated by fig. 2) using a lap joint (fig. 6-8 illustrate the lap joint), and wherein the connection member (232) and the support (134a/210a) project into an interior spanwise extending volume between the leading-edge member or the trailing-edge member (204, fig. 6-8 illustrates that the connection member and support project into the spanwise volume between the slat and the torsion box) and the torsion-box member (illustrated by fig. 2).
- Regarding Claim 3. Foster discloses the structural assembly according to claim 1, wherein at least one end of at least one connection member (232) is configured to hingedly connect to the torsion-box member (illustrated by fig. 2, pivot point 234, fig. 6-8), wherein the pivoting of the leading-edge member or trailing-edge member (204) relative to the torsion-box member (illustrated by fig. 2) occurs at a pivot joint (234) having a pivot axis substantially parallel to a major axis of the spar web (128/212a, fig. 6 illustrates that the pivot axis is in line with the spar web, allowing it be along the major axis and parallel to the major axis).
- Regarding Claim 5. Foster discloses the structural assembly according to claim 1, further comprising a plurality of system elements (annotated fig. 6 illustrates an example electrical harness raceway, as is 
- Regarding Claim 7. Foster discloses the structural assembly according to claim 1, wherein the at least one system element is an electrical harness raceway (see annotated fig. 6).  Chaussee does not disclose wherein the one system element is an electrical harness raceway.
- Regarding Claim 8. Foster discloses the structural assembly according to claim 1, wherein no degree of freedom is permitted at the attachment (fig. 6 illustrates that in the operational position, no degree of freedom is permitted at the attachment) between at least one support (128/212a) and the at least one system element (see annotated fig. 6).
- Regarding Claim 9. Foster discloses the structural assembly according to claim 1, wherein a rotational degree of freedom (fig. 6 illustrate the raceway as a cylindrical hole allowing for rational degrees of freedom within the raceway) is permitted between at least one support (134a/210a) and the at least one system element (see annotated fig. 6) to allow the at least one system element (see annotated fig. 6) to rotate relative to the at least one support when attached (fig. 6 illustrates a cylindrical hole which will allow rotations relative to the support 134a/210a).
- Regarding Claim 10. Foster discloses the structural assembly according to claim 1, wherein at least one connection member (232) and a corresponding support (134a/210a) are provided as a single component (fig. 6 illustrates the connection member 232 as being a portion of the support 134a/210a).
- Regarding Claim 11. Foster discloses the structural assembly according to claim 1, wherein at least one support (134a/210a) comprises at least one attachment portion (fig. 6-8 illustrate the attachment portion) configured to be attachable to a corresponding one of the at least one connection member (232) using at least one mechanical fastener (214).
- Regarding Claim 12. Foster discloses the structural assembly according to claim 1, configured to span one or more rib bays (fig. 2 illustrates the entire wing which incorporates the structural assembly allowing it to span one or more rib bays).

- Regarding Claim 14. Foster discloses the structural assembly according to claim 1, configured to span between 1 and 15 rib bays (fig. 1 illustrates the structural assembly spanning between 1 and 15 rib bays).
- Regarding Claim 15. Foster discloses the structural assembly according to claim 1, further comprising an interchangeable aerodynamic panel (206/208, “skin panel” [0041]; the skin panels are inherently interchangeable) positioned between lower surfaces the leading-edge member or trailing-edge member (204, skin panel 208 is at the lower surface) and the torsion-box member (illustrated by fig. 2), and wherein the interchangeable aerodynamic panel (206/208) is removably attached (the panel is replaceable, and therefore, removably attached) to the at least one connection member (232, fig. 6 illustrates the attachment).  
- Regarding Claim 17. Foster discloses an airfoil structure (104) comprising at least one structural assembly according to claim 1 (see claim 1 discussion above).
- Regarding Claim 18. Foster discloses an aircraft (102, fig. 1) comprising an airfoil structure (104) according to claim 1 (see claim 1 discussion above).

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaussee (US 2012/0112005).
- Regarding Claim 19. Chaussee discloses a method (fig. 6a-d) of assembling an airfoil structure (110), the method comprising the steps of: 
providing a torsion-box member (116/118/120) comprising a spar web (122) and an upper cover panel (124, “wing skin” [0050]), 
providing a leading-edge member or trailing-edge member (114); 
positioning (fig. 6a) the leading-edge member or trailing-edge member (114) at an installation position (fig. 6a) adjacent to the torsion-box member (116/118/120) at a location of a pivot joint (A/C); 
connecting (fig. 6b) the leading-edge member or trailing-edge member (114) to the torsion-box member (116/118/120) at the pivotal joint (A/C); 
providing a structural assembly (110) comprising a one or more supports (116/118) attached to one or more corresponding connection members (B) and one or more system elements (112/122) attachable to the respective attachment portions of each support (fig. 3a-b illustrate the system elements connected to the connection member and supports); 
positioning (fig. 6a) the structural assembly (110) between the leading-edge member or trailing-edge member (114) and the torsion-box member (116/118/120); 
rotating (fig. 6b-d) the leading-edge member or trailing-edge member (43) about the pivot joint (A/C) to an operational position (fig. 6d); and, 
fixing (fig. 6d) the leading-edge member or trailing-edge member (114) in the operational position (fig. 6d); 
fixedly connecting (“double lap shear joint” [0059]) one or more connection members (B) of the structural assembly (110) to the leading-edge member, or the trailing-edge member (114), and the torsion-box member (116/118/120) so as to prevent the leading-edge member, or trailing-edge member (114), from pivoting relative to the torsion-box member (116/118/120) away from the operational position (fig. 6d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Obviousness.
- Regarding Claim 4. Foster discloses the structural assembly according to claim 1, but does not disclose wherein a length of at least one connection member is configured to be adjustable.
However, Foster discloses the claimed invention except for the adjustability of the connection member.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the connection member adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
- Regarding Claim 6. Foster discloses the structural assembly according to claim 1, with at least one system element (see annotated fig. 6).  Foster does not disclose wherein the one system element is a pneumatic bleed air duct.
However, the examiner contends that the incorporation of pneumatic bleed air ducts into the leading or trailing edges of wings, such as through the electrical harness raceway as found in Foster, is well established in the art to combat icing on the leading and trailing edges of wings.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the leading or trailing edges of Foster to incorporate a pneumatic bleed air duct. 
- Regarding Claim 16. Foster discloses the structural assembly according to claim 1.  Foster does not disclose the assembly provided in modular form.
However, the examiner contends that making various portions of the structural assembly modular would be an obvious matter of design choice.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the structural assembly of Foster to be modular since applicant has not disclosed that the modularity solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with no modularity.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chaussee in view of Foster (US 2016/00244143).
- Regarding Claim 20. Chaussee discloses the method according to claim 19, further comprising the step of: 
rotating (fig. 6b-d) the leading-edge member, or trailing-edge member (114), relative to the torsion-box member (116/118/120) by adjusting a length of the one or more connection members (B, fig. 4c illustrates the adjustment that is allowable in the connection member) in order to compensate for a tolerance gap (the intended use of compensating for a tolerance gap is covered by the oblong shape through which connection member B is disposed).  Chaussee does not disclose wherein the connection member and the support project into an interior spanwise extending volume between the leading-edge member or the trailing-edge member and the torsion-box member.
However, Foster discloses a similar method, wherein the connection member (232) and the support (134/210a) project into an interior spanwise extending volume between the leading-edge member or the trailing-edge member (204, fig. 6-8 illustrates that the connection member and support project into the spanwise volume between the slat and the torsion box) and the torsion-box member (illustrated by fig. 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Chaussee to incorporate the detailed arrangement of Foster to allow for the for various portions of the assembly to be fully enclosed and not influencing airflow.

Response to Arguments
Applicant's arguments, see pages 6-9, filed 5 February 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments, due to the amended claims and details provided within the arguments regarding leading or trailing edge members, the previous rejections using Chaussee have been replaced with Foster, rendering the arguments moot but allowing for a final action to be levied due to the amendments as they pertain to claims 1-18.
Regarding the applicant’s arguments against the Chaussee reference as they pertain to claim 19, the examiner contends that Chaussee does recite the method, to include a leading or trailing edge member, as the winglet incorporates both leading and trailing edges.  Further, the winglet is also considered a “system element” as the claims do not recite what the “system element” constitutes and the specification cannot be read into the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE ABELL/
Examiner, Art Unit 3644


/PHILIP J BONZELL/             Primary Examiner, Art Unit 3642                                                                                                                                                                                           	2/24/2021